Citation Nr: 1756198	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinus problems with headaches, including due to an undiagnosed illness.  

2.  Entitlement to service connection for fatigue, including due to an undiagnosed illness.  

3.  Entitlement to service connection for blurred vision with a history of cataracts, including due to an undiagnosed illness.  

4.  Entitlement to service connection for bowel problems, including due to an undiagnosed illness.  

5.  Entitlement to service connection for a genitourinary disorder, including due to an undiagnosed illness.  

6.  Entitlement to service connection for muscle aches of the upper body, including due to an undiagnosed illness.  

7.  Entitlement to service connection for a bilateral ankle disorder, including due to an undiagnosed illness.  

8.  Entitlement to service connection for a bilateral hip disorder, including due to an undiagnosed illness.  

9.  Entitlement to service connection for a bilateral knee disorder, including due to an undiagnosed illness.  

10.  Entitlement to service connection for a sleep disorder, including sleep apnea and as a manifestation of an undiagnosed illness.  

(Other claims of entitlement to an initial rating higher than 30 percent for seborrheic dermatitis prior to February 8, 2007, entitlement to extra-schedular ratings for this skin condition and a low back disability involving degenerative joint disease, and entitlement to service connection for right and left arm disabilities are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990 and from November 1990 to June 1991, including in the Southwest Asia Theater of Operations from January to May 1991 in support of Operation Desert Storm/Desert Shield.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that as regards the issue of service connection for a genitourinary disorder, such issue was initially characterized as service connection for kidney problems.  During this appeal, the evidence has shown a diagnosis of a prostate disorder as opposed to a kidney disorder.  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (When determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues reasonably raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2017). 

In this case, the Veteran's statements have shown that he is essentially seeking service connection for urinary problems, however they may be diagnosed.  In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for kidney problems encompasses all reasonably raised diagnoses referable to the Veteran's genitourinary system.  So the Board has recharacterized the claim more generically as for a genitourinary disorder.

This appeal was before the Board on several prior occasions.  In February 2001 the Board remanded several claims, including the claim of entitlement to service connection for a sinus disorder with headaches.  The Board directed the Veteran be provided required notice under the Veterans Claims Assistance Act of 2000 (VCAA) and the scheduling of a hearing at the RO before the Board.  The RO responded by issuing an appropriate VCAA notice letter in March 2003, but failed to schedule the requested Travel Board hearing.  In response, the Board again remanded the claims in December 2004 to schedule a Travel Board hearing, with additional requested development that included obtaining outstanding VA treatment records, Social Security Administration (SSA) records, and providing the Veteran appropriate VA compensation examinations concerning his claims.  The requested development was accomplished, and the Veteran testified before the undersigned Veterans Law Judge of the Board in August 2009.

The Board then determined in a May 2010 decision that new and material evidence had been submitted to reopen claims for service connection for memory loss, fatigue, blurred vision with a history of cataracts, bowel problems, muscle aches of the upper body, muscles aches of the ankles, discomfort of the hips, a bilateral knee disorder, and kidney problems, including as due to undiagnosed illnesses.  But rather than immediately readjudicating these claims on their underlying merits, the Board remanded them to the RO, via the Appeals Management Center (AMC), to provide the RO/AMC this opportunity in the first instance to avoid potentially prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 386 (1993) (before the Board may address a question that has not been decided by the RO, as the AOJ, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing and, if not, whether he resultantly would be prejudiced).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate adjudication of the claim).
Unfortunately, there was not compliance, even the acceptable substantial compliance, with these prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  Consequently, the claims for service connection were all remanded by the Board in March 2011 for additional medical development.  The Board instead dismissed, since withdrawn, a claim of entitlement to service connection for memory loss.  The remaining claims were returned to the Board but in July 2014 again remanded for still further development, including rebuilding of the claims file.  The claims were returned to the Board but in November 2015 again remanded for the readjudication of the claims and issuance of the required Supplemental Statement of the Case (SSOC) if the benefits sought were not granted.  An SSOC has been issued and the claims have been returned to the Board.   

Regrettably, for reasons discussed in detail in the REMAND below, the issues of service connection for blurred vision, genitourinary disorder, muscle aches of the upper body, and bilateral ankle and knee disorders must again be remanded .  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AMC.

Note also, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  The Veteran did not have a sinus disorder with headaches during his time in service, and it did not develop as a result or consequence of his service, including due to an undiagnosed illness.

2.  At no time during the appeal period has the Veteran been diagnosed with a compensable fatigue disability, to include as a manifestation of an undiagnosed illness.

3.  At no time during the appeal period has the Veteran been diagnosed with a compensable bowel disability, to include as a manifestation of an undiagnosed illness.

4.  At no time during the appeal period has the Veteran been diagnosed with a compensable bilateral hip disability, to include as a manifestation of an undiagnosed illness.

5.  The Veteran did not have a sleep disorder, including sleep apnea during his time in service, and it did not develop as a result or consequence of his service, to include as a manifestation of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Sinus problems with headaches were not incurred in or aggravated by his service, including due to an undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

2.  Fatigue was not incurred in or aggravated by his service, including due to an undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

3.  Bowel problems were not incurred in or aggravated by his service, including due to an undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

4.  A bilateral hip disorder was not incurred in or aggravated by his service, including due to an undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

5.  A sleep disorder, including sleep apnea, was not incurred in or aggravated by his service, including as manifestation of an undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

To this end, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159 (b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

There is no pleading or allegation that the Veteran has not received all required notice concerning these service connection claims.  There was no mention of this in the argument the Veteran's representative has submitted during the claims period.  And as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing a VCAA notice error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the Board finds that the duty to notify him concerning his claims has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining all potentially relevant evidence in support of this claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all pertinent records that he and his representative identified as possibly relevant to this claim.  These records include VA and private treatment records, as well as records pertaining to his award of Social Security Administration (SSA) benefits.  38 C.F.R. § 3.159(c)(1) and (c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  In addition, the Veteran was provided several VA compensation examinations concerning the etiology of his claimed disabilities.
 
Given all that has occurred, at least as concerning these service connection claims being readjudicated in this decision, it is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate these claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).

The Board also finds there has been the required compliance with the Board's prior remand directives.  In response to the Board's February 2001 remand, VCAA notice was provided to the Veteran.  Following the Board's December 2004 remand, the Veteran was scheduled for a Travel Board hearing before the undersigned VLJ.  In response to the Board's May 2010, March 2011, July 2014, and November 2015 remands, the Veteran's claims file was rebuilt and now includes service treatment records (STRs), SSA records, the transcript of the May 2000 hearing, complete records of treatment from various VA facilities, and copies of VA examination reports dated prior to 2011.  This evidence was previously of record and considered by the AOJ in its earlier adjudications of the claims.  The Veteran was provided the requested examinations and his claims have been readjudicated in an SSOC considering all the evidence of record.  The record also contains other evidence that was added to the claims file since the December 2015 SSOC remand, such as more recent VA treatment records, but this evidence is either cumulative or duplicative of evidence previously considered or is not relevant to these service connection claims being decided.  Therefore, readjudication of these claims was not required by the AOJ.  See 38 C.F.R. § 19.31(c)(1) (The AOJ will issue an SSOC pursuant to a remand from the Board unless the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior SOC or SSOC). 

The Veteran also had a Travel Board hearing before the undersigned VLJ in August 2009.  According to 38 C.F.R. § 3.103(c)(2) (2017), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court/CAVC held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran evidenced his actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.  

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki, 129 S.Ct.1696. 

For these reasons and bases, the Board finds that VA has complied with its duties to notify and assist the Veteran with these claims, in turn allowing the Board to proceed with their readjudication.

II.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be warranted on an alternative presumptive basis for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

For purposes of section 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases:  (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Sinus Problems with Headaches

Turning now to the relevant facts, the Veteran's STRs include his March 1987 enlistment examination revealing clinically normal sinuses, head, and neurologic system.  In his enlistment report of medical history, he denied frequent or severe headaches; ear, nose, or throat trouble; and sinusitis.  A June 1990 examination, as well as a May 1991 redeployment examination, both revealed clinically normal sinuses, head, and neurologic system.  In his redeployment report of medical history, he denied frequent or severe headaches; answered yes to ear, nose, or throat trouble; and answered that he did not know for sinusitis.  No details were provided.  His military service ended in June 1991.

Post-service treatment records reflect complaints of sinusitis and headaches beginning in January 1998.  None of his records contain any opinion relating sinus problems with headaches to the Veteran's military service, including due to an undiagnosed illness.

The Veteran has been provided with several VA compensation examinations over the course of this appeal.  In March 1998, the Veteran reported to the VA compensation examiner that he developed sinus congestion with headaches by August 1991 after his service in Desert Storm.  He was diagnosed with recurrent rhinitis and sinusitis, probably allergic in nature.  No medical opinion regarding the etiology was provided.

At a VA compensation examination in February 2007, the Veteran reported having the onset of sinus problems shortly after arriving in Saudi Arabia in 19990.  The examiner opined that the claims file would be of benefit to help determine the exact timing of the onset, but the Veteran related it to his arrival in Saudi Arabia.  They also opined that though the CT scan was essentially negative, perhaps an updated CT scan would be of further benefit to elucidate the normal nature of the sinuses.  The examiner opined that it appeared that the headaches were not sinonasal in origin.  The examiner further opined that there was a reasonable chance that the symptoms the Veteran was complaining of were due to first to the deviated nasal dorsum and secondly to non-allergic or vasomotor rhinitis.  The examiner opined that they felt that the headaches were not sinonasal in origin and that there was no evidence of any chronic sinusitis.  The examiner concluded that the symptom complex most reasonably fit vasomotor or non-allergic rhinitis and that the Veteran probably did not warrant any compensation at that time based on the sinonasal origin of his complaints.

As alluded to above, the Board remanded this claim in May 2010 for a VA examination with  nexus opinion, that is, for comment on whether sinus problems with headaches are related to the Veteran's military service.

The Veteran was provided with this requested VA compensation examination in June 2010.  He reported excessive smoke inhalation while stationed in Saudi Arabia.  He was diagnosed with headaches and resolved allergic rhinitis/sinusitis.  The examiner opined that they were not related to his military service.  The examiner reported that a review of the claims file indicated the Veteran received treatment for allergic rhinitis/sinusitis, which was self-limiting and upon treatment was resolved.  They noted that the Veteran was currently taking medication for seasonal allergies.

As this opinion was based on the condition being inactive at the time of the examination, the Board remanded this claim again in March 2011 for a new VA examination with  nexus opinion, that is, for comment on whether the Veteran's sinus disorder, variously diagnosed as sinusitis and rhinitis is related to the Veteran's military service.

At this requested VA compensation examination in June 2011, the examiner noted that a February 2000 record showed a report of headaches dated back as far as 1991 by history and was related to sinusitis, but that was not documented.  The examiner noted that the diagnosis was not documented, although the note was in the chart from the previous physician.  The examiner noted that the Veteran had cervical spine problems.  The examiner opined that in regards to the Veteran's ongoing headaches, there was little question that the cervical spine abnormalities that had been demonstrated on his previous X-rays as well as the temporomandibular joint symptoms and sinus at the present time were consistent with enough of clinical abnormality to cause persistent headache pain and facial fullness that he was describing.  The examiner opined that in regards to ongoing sinusitis, there was no evidence with the computed axial tomography scans that there was significant sinus inflammatory disease, but act with the deviated nasal septum and the hypertrophic turbinates.  They opined that that was perfectly consistent accounting for his nasal congestive symptomatology.  The examiner also opined that in regards to the previous mention of a possibility of that being an allergic rhinitis and/or vasomotor rhinitis, the history with the allergy testing to some degree would support that there might be an allergic component to his nasal congestion.  

The examiner concluded that, in summary, this was a 42-year-old with a history of longstanding sinus symptoms described by him and headaches, which were the primary problem, which at the present time they thought were resulting from musculoskeletal cervical osteoarthritis and temporomandibular joint abnormality were, in fact, not resulting from persistent sinusitis.  The examiner further concluded that in regards to his symptomatology with nasal congestion, it was as likely as not that that was resulting from deviated septum and hypertrophic turbinates, which was compensatory mechanism of the right side of his nose for the deviation that was demonstrated for endoscopy in the past.

The June 2011 examiner provided an addendum opinion in September 2011.  They noted that the Veteran underwent allergy testing in September 2007 and reported being allergic to trees.  They also noted the Veteran's diagnosis of sleep apnea in 2008.  The examiner opined that the allergic rhinitis diagnosis might have some merit based on the fact that he was allegedly allergic to trees, but in fact the sinusitis diagnosis was completely without merit based on two previous X-ray evaluations demonstrating no evidence of any active sinus disease.  The examiner opined that if the Veteran did have significant obstructive sleep apnea, it would be interesting to entertain the possibility of his sleep apnea with carbon dioxide retention as being possibly in part responsive for some of his headache disorder.  They opined that, other than that, they saw no evidence that there was any existing sinus disease and certainly not anything that pertained to specifically being in the military and in Saudi Arabia in 1990.  The examiner also opined that there was some evidence from the endoscopy that he underwent in 2007 that there was some question about nasal obstruction, which in the face of obstructive sleep apnea, might be related and conjoined with the deviated nasal septum and the hypertrophic turbinates resulting from lying in the supine position.  The examiner further opined that, again, those were nasal findings and of no consequence and no relationship to ongoing sinusitis.  The examiner noted that in their original opinion, they stipulated that there was a question of a spinal abnormalities that could be as likely as not contributory to his headache disorder, as well as symptom of temporomandibular joint contribution.  They concluded that those were as likely to be as much more statistically causal in his headache problems than any ongoing sinusitis, which had never been documented.  

The Veteran was provided a VA compensation examination in October 2011 concerning his headaches.  The Veteran reported striking his head wearing a helmet during a parachute jump during service.  He was diagnosed with multifactorial headaches.  The examiner opined that the Veteran's headaches were multifactorial with equal contributions due to rhino-sinus, temporomandibular joint and cervical strain conditions.  The examiner noted that evidence of past sinusitis along with current nasal mucosal bogginess was consistent with a history of rhino-sinusitis and such condition could be associated with headaches.  They noted that per the June 2011 examination, temporomandibular joint syndrome was also present and could be associated with headaches.  The examiner reported that the Veteran described cervical discomfort and a lone image in 2008 disclosed some curvature reversal that could be indicative of a strain.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted for the Veteran's sinus problems with headaches, including due to an undiagnosed illness.  Although he reported sinus problems and headaches in service, the evidence does not support a finding of a nexus.  

The evidence does not show that his sinus problems with headaches diagnosed during this appeal began in service or are otherwise related or attributable to his military service.  38 C.F.R. § 3.303(d).  His STRs do not contain any diagnosis of sinus problems or headaches.  While he reported having ear, nose or throat trouble and that he did not know regarding sinusitis in his May 1991 redeployment report of medical history, no sinus or headache disorder was diagnosed.  The VA examiners throughout this appeal, having reviewed the evidence and interviewed and examined the Veteran, have collectively concluded that the Veteran's sinus problems with headaches were not related to his military service.  Moreover, no medical professional has rendered any opinion that the Veteran's sinus and headache problems are symptoms of an undiagnosed illness.  Indeed, specific diagnoses of deviated septum, hypertrophic turbinates, allergic rhinitis/sinusitis, and multifactorial headaches have been assessed during this appeal.   

Of equal or even greater significance, the post-service treatment records do not contain any diagnosis of a sinus and/or headache disorder until 1998.  Even with consideration of the Veteran's reports of problems since service, there is no evidence showing a diagnosis of any sinus with headache disorder until 1998, so not until some seven years after his service had ended.  As such, the evidence does not support a finding that the onset or inception of sinus problems with headaches was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, the collective opinions of the VA examiners, particularly those of the 2011 examiners, show that the Veteran's diagnosed sinus problems with headaches did not have their onset in service or are otherwise related or attributable to his service.  And since these opinions were formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and are supported by well-reasoned rationales, the Board accords them a lot of probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that, to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation).  

The overall evidence of record, as discussed above, weighs against a finding of sinus problems with headaches being associated in any way with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between sinus problems with headaches and his active duty, service connection for sinus problems with headaches is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of sinus problems with headaches falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  The Veteran's assertions concerning etiology therefore have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinus problems with headaches.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Fatigue

Turning now to the relevant facts, the Veteran's STRs include his March 1987 enlistment examination revealing clinically normal pertinent systems.  In his enlistment report of medical history, he denied frequent trouble sleeping.  A June 1990 examination, as well as a May 1991 redeployment examination, both revealed clinically normal pertinent systems.  In his redeployment report of medical history, he answered yes to frequent trouble sleeping; no details were provided.  His military service ended in June 1991.

Post-service treatment records include an April 2003 record in which the Veteran reported that he thought he suffered from chronic fatigue syndrome.  Records have shown complaints of fatigue, but no diagnosis of chronic fatigue syndrome.  See, e.g., August 2005 and October 2011 treatment records.  

The Veteran was provided with a VA compensation examination in January 2009.  Pertinently, he reported first noticing the onset of fatigue in 1996.  He was diagnosed with chronic fatigue syndrome by Veteran history.  The examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome.  They noted that the Veteran had mild anemia and a documented history of obstructive sleep apnea and that he admitted to not sleeping well.  The examiner opined that they felt that those two conditions combined were the most likely cause of the Veteran's fatigue.  The examiner concluded that the Veteran's fatigue was not felt to be secondary to an undiagnosed illness of the Gulf War as the Veteran did have other documented conditions, which could account for his complaints of fatigue.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  While the Veteran is competent and credible to report having fatigue, the evidence during this appeal (or even contemporaneous to the filing of this claim) has not shown any disability for which service connection can be granted.  
In finding that the Veteran does not have any fatigue disorder, to the extent that the Veteran has been diagnosed with sleep apnea, service connection for such issue is addressed in this decision.  

Consequently, with the exception of the diagnosed sleep apnea, no clinician has provided any opinion indicating the Veteran has any other current fatigue disability as a result of his military service, including as due to an undiagnosed illness.  His treatment records do not contain any such diagnosis.  Although the VA examiner opined that the Veteran had chronic fatigue syndrome by history, they further opined that the Veteran did not meet the criteria for such diagnosis, and instead related the Veteran's complaints to anemia and sleep apnea.  The Veteran has not claimed that anemia is related to service, and as discussed below, the Board is denying service connection for sleep apnea.  In this case, the examiner had the benefit of interviewing and examining the Veteran personally, as well as reviewing the relevant evidence of record, yet still did not opine that the Veteran met the criteria for chronic fatigue syndrome, and did not provide a diagnosis of a current fatigue disability for which service connection may be granted.  The Veteran's post-service treatment records have not shown any diagnosis of a fatigue disorder.  Furthermore, no medical professional has rendered any opinion indicating that the Veteran's complaints of fatigue are symptoms of an undiagnosed illness.  

The evidence as discussed above fails to show the Veteran has any current fatigue disability.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, though, there is no competent and credible (so no ultimately probative) medical evidence reflective of a ratable disability at any time since the filing of this claim or contemporaneous thereto.  Additionally, while the Veteran has claimed fatigue as due to an undiagnosed illness, the opinion of the 2009 examiner, shows that his fatigue is not due to an undiagnosed illness.  And since this opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and is supported by a well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the diagnosis of a current fatigue disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as diagnosis have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for fatigue.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.

Bowel Problems

Turning now to the relevant facts, the Veteran's STRs include his March 1987 enlistment examination revealing clinically normal abdomen and viscera.  In his enlistment report of medical history, he denied frequent indigestion; and stomach, liver, or intestinal trouble.  A June 1990 examination, as well as a May 1991 redeployment examination, both revealed clinically normal abdomen and viscera.  In his redeployment report of medical history, he denied frequent indigestion; and stomach, liver, or intestinal trouble.  His military service ended in June 1991.

Post-service treatment records do not show any treatment for, or diagnosis of, a bowel disorder, including irritable bowel syndrome.  Records have shown good bowel movements.  See, e.g., December 2014 and September 2015 treatment records.  

The Veteran was provided with a VA compensation examination in January 2009.  Pertinently, he reported experiencing intermittent diarrhea since prior to 1998; he could not recall a more exact date of onset.  He was diagnosed with irritable bowel syndrome with recurrent diarrhea.  The examiner reported that the Veteran's history of symptoms and physical examination findings were consistent with irritable bowel syndrome.  They opined that they did not feel that the Veteran's diarrhea was secondary to an undiagnosed illness of Gulf War syndrome.    

In a December 2015 statement, the Veteran reported that he had irritable bowel syndrome and was on medication for such.  However, a September 2015 record lists the Veteran's pertinent medical history and diagnoses and does not include irritable bowel syndrome or any other bowel disorder.  The September 2015 record also includes a list of the Veteran's active medications.  It shows that he takes medication for a stomach issue; however, the Veteran does have gastroesophageal reflux disorder as per the September 2015 record.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  While the Veteran is competent and credible to report having bowel problems, the evidence during this appeal (or even contemporaneous to the filing of this claim) does not confirm that he does in fact have any disability for which service connection can be granted.  

In finding that the Veteran does not have a currently diagnosed bowel disorder, the Board acknowledges the diagnosis of irritable bowel syndrome at the 2009 VA compensation examination.  However, the Veteran's treatment records have not shown any such diagnosis.  As noted above, a medically unexplained chronic multi-symptom illness includes irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  In this case, considering that the Veteran's extensive treatment records are devoid of any diagnosis of a bowel disorder, including irritable bowel syndrome, the Board is unable to conclude that the single diagnosis at the 2009 examination supports a finding of a current chronic disorder.  While the Veteran reported taking medication, the 2015 medication list does not show him being currently prescribed any medication for a bowel disorder.  

The evidence as discussed above weighs against a finding of a chronic bowel disability for which service connection can be granted.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore, 21 Vet. App. at 215, citing Francisco, 7 Vet. App. at 58; Hicks, 12 Vet. App. at 89; Rabideau, 2 Vet. App. 141 at 144.  See also Brammer , 3 Vet. App. at 225; Gilpin, 155 F.3d 1353.  A current disability means a disability shown by competent and credible evidence to exist.  Chelte , 10 Vet. App. 268; Degmetich, 8 Vet. App. 208; 104 F.3d 1328; but see also McClain v. Nicholson, 21 Vet. App. 319.  See also Romanowsky, 26 Vet. App. 289.

Here, though, competent and credible (so ultimately probative) medical evidence is not reflective of a ratable chronic disability at any time since the filing of this claim or contemporaneous thereto.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the diagnosis of a current bowel disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  The Veteran's assertions as diagnosis have no probative value in this critical respect.
For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bowel disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.

Bilateral Hip Disorder

Turning now to the relevant facts, the Veteran's STRs include his March 1987 enlistment examination revealing clinically normal lower extremities.  In his enlistment report of medical history, he denied swollen or painful joints; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  A June 1990 examination, as well as a May 1991 redeployment examination, both revealed clinically normal lower extremities.  In his redeployment report of medical history, he answered yes to swollen or painful joints, but no to arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  No details regarding the swollen or painful joints were provided.  His military service ended in June 1991.

Post-service treatment records have shown hip complaints, but no diagnosis of a chronic bilateral hip disorder.  See, e.g., February 2007 treatment record.  X-rays in March 2008 were negative bilaterally, while X-rays in February 2016 showed small dystrophic calcification associated with the left greater trochante; otherwise, stable negative bilateral hips.  

The Veteran was provided with a VA compensation examination in January 2009.  Pertinently, he reported injuring his hips while playing football in 1989.  He was diagnosed with old bilateral hip injury by Veteran history.  The examiner opined that it was mostly likely that the Veteran's spinal stenosis was the cause of his current hip pain.  The examiner concluded that the Veteran did not have a hip condition as a result of an undiagnosed illness of Gulf War.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  While the Veteran is competent and credible to report having bilateral hip problems, the evidence during this appeal (or even contemporaneous to the filing of this claim) has not shown any bilateral hip disability for which service connection can be granted.  

Consequently, no clinician has provided any opinion indicating the Veteran has any current bilateral hip disability as a result of his military service, including as due to an undiagnosed illness.  His treatment records do not contain any such diagnosis and the VA examiner related the Veteran's pain to his spinal stenosis.  The examiner had the benefit of interviewing and examining the Veteran personally, as well as reviewing the relevant evidence of record, yet still did not provide a diagnosis of a current bilateral hip disability for which service connection may be granted.  The Veteran's post-service treatment records have not shown any diagnosis of a bilateral hip disorder, even with the X-rays findings of dystrophic calcification in 2016.  No medical professional has provided any opinion indicating that the Veteran's hip complaints are symptoms of an undiagnosed illness.  

The evidence as discussed above fails to show the Veteran has any current bilateral hip disability.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore, 21 Vet. App. at 215; Hicks, 12 Vet. App. at 89; Rabideau, 2 Vet. App. at 144.  See also Brammer , 3 Vet. App. at 225; Gilpin, 155 F.3d 1353.  A current disability means a disability shown by competent and credible evidence to exist.  Chelte , 10 Vet. App. 268; Degmetich, 8 Vet. App. 208; 104 F.3d 1328; but see also McClain, 21 Vet. App. 319.  See also Romanowsky, 26 Vet. App. 289.

Here, though, there is no competent and credible (so no ultimately probative) medical evidence reflective of a ratable bilateral hip disability at any time since the filing of this claim or contemporaneous thereto.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the diagnosis of a current bilateral hip disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  The Veteran's assertions as diagnosis have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.

Sleep Disorder

Turning now to the relevant facts, the Veteran's STRs include his March 1987 enlistment examination revealing clinically normal pertinent systems.  In his enlistment report of medical history, he denied frequent trouble sleeping.  A June 1990 examination, as well as a May 1991 redeployment examination, both revealed clinically normal pertinent systems.  In his redeployment report of medical history, he answered yes to frequent trouble sleeping; no details were provided.  His military service ended in June 1991.

Post-service treatment records include an August 2005 record in which the Veteran reported that he had not been sleeping well for months.  An April 2008 sleep study shows a diagnosis of obstructive sleep apnea.  None of his record includes a medical opinion relating sleep apnea to his military service. 

As already alluded to, the Board remanded this claim in May 2010 for a VA examination with  nexus opinion, that is, for comment on whether obstructive sleep apnea is related to the Veteran's military service.

The Veteran was provided with this requested VA compensation examination in June 2010.  The examiner noted that a sleep study was done that month and showed no evidence of any significant sleep related breathing disorder.  The examiner opined that the Veteran's current sleep apnea condition was not related to his military service.  The examiner noted that a sleep study had been done and it was determined that the Veteran did not have a sleep related disorder.  A July 2010 records shows that a review of the 2010 sleep study revealed an apnea index within normal limits.  

As the evidence includes a sleep study showing a diagnosis of obstructive sleep apnea, this issue was again remanded in March 2011 for a new examination as the June 2010 opinion was not adequate.  

The Veteran was provided with this requested VA compensation examination in July 2011.  The examiner noted the April 2008 and June 2010 sleep studies.  They noted that between the 2008 and 2010 sleep studies, the Veteran had lost about 30 pounds.  The Veteran was diagnosed with obesity with history of obstructive sleep apnea diagnosed in 2008.  The examiner noted not having a copy of the 2008 study.  They opined that if the 2008 diagnosis was correct, then it appeared that that condition had resolved, possibly as a result of the Veteran's weight loss of 30 pounds.  The examiner opined that it appeared that the Veteran's obstructive sleep apnea was related to his obesity and was present when his weight was in the 260 pound range, but was not present when the weight was around 230 pounds, which was his weight at the time of the last sleep study.  The examiner further opined that given the resolution of the obstructive sleep apnea with modest weight loss and the fact that the Veteran weighed considerably less while in the military, it was less likely than not that the Veteran had obstructive sleep apnea while in the military.  The examiner concluded that the Veteran's sleep apnea as diagnosed in 2008 and resolved on sleep study of 2010 was less likely than not related to his military service.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted for the Veteran's obstructive sleep apnea.  Although he reported sleep problems in service, the evidence does not support a finding of a nexus.  

The evidence does not show that his obstructive sleep apnea diagnosed during this appeal began in service or is otherwise related or attributable to his military service.  38 C.F.R. § 3.303(d).  His STRs do not contain any diagnosis of obstructive sleep apnea.  While he reported frequent trouble sleeping in his May 1991 redeployment report of medical history, no sleep disorder was diagnosed.  The July 2011 examiner, having reviewed the evidence and interviewed and examined the Veteran, concluded that the Veteran's obstructive sleep apnea was not related to his military service.  Furthermore, no medical professional has related the Veteran's sleep apnea as being a manifestation of an undiagnosed illness.  

Of equal or even greater significance, the post-service treatment records do not contain any diagnosis of a sleep disorder until 2008.  Even with consideration of the Veteran's reports of problems sleeping since service, there is no evidence showing a diagnosis of obstructive sleep apnea until 2008, so not until some 17 years after his service had ended.  As such, the evidence does not support a finding that the onset or inception of a sleep disorder was during his service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  See also Mense, 1 Vet. App. 354.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan, 17 Vet. App. 261.

Equally, the opinion of the July 2011 VA examiner, shows that the Veteran's diagnosed sleep disorder did not have its onset in service or is otherwise related or attributable to his service.  And since this opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes his contentions, and is supported by a well-reasoned rationale, the Board accords it a lot of probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.  While the examiner did not review the 2008 sleep study, they accepted the findings from that study as reported in other records and provided an opinion considering the 2008 diagnosis. 

The overall evidence of record, as discussed above, weighs against a finding of a sleep disorder, including sleep apnea, being associated in any way with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between a sleep disorder, including sleep apnea, and his active duty, service connection for a sleep disorder, including sleep apnea, is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of a sleep disorder, including sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  The Veteran's assertions concerning etiology therefore have no probative value in this critical respect.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sleep disorder, including sleep apnea.  And as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sinus problems with headaches, including due to an undiagnosed illness, is denied.  

Entitlement to service connection for fatigue, including due to an undiagnosed illness, is denied.  

Entitlement to service connection for bowel problems, including due to an undiagnosed illness, is denied.  

Entitlement to service connection for a bilateral hip disorder, including due to an undiagnosed illness, is denied.  

Entitlement to service connection for a sleep disorder, including sleep apnea and as a manifestation of an undiagnosed illness, is denied.  

REMAND

Regrettably, a remand is necessary for the remaining claims.  The Board acknowledges that there have been several remands already, but further development is necessary to ensure a complete record prior to final decisions being rendered in these claims.  

Regarding the Veteran's claim of service connection for blurred vision with a history of cataracts, at his August 2009 hearing, the Veteran testified that he had problems with hazy vision at times during service.  He was provided a VA compensation examination in January 2009 and was diagnosed with active granulomatous uveitis.  Unfortunately, no medical opinion regarding the etiology was provided.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Veteran's reports of vision problems during service and current diagnosis, the Board concludes that absent a medical opinion, the January 2009 VA compensation examination is not adequate and a remand is necessary.  

Turning to the Veteran's genitourinary disorder claim, as discussed in the INTRODUCTION, the Board has expanded the previously characterized issue of service connection for kidney problems to include service connection for a genitourinary disorder.  The Veteran's STRs show a diagnosis of chronic prostatitis in December 1988.  Post-service treatment records have not shown any diagnosed kidney disorder.  Rather, a January 2009 VA compensation examiner diagnosed the Veteran with chronic prostatitis with suprapubic pain and frequent urination.  No nexus opinion was provided.  As the Veteran's STRs and post-service medical records both show a current diagnosis of chronic prostatitis, absent an opinion regarding the etiology of the Veteran's diagnosed genitourinary disorder, the Board concludes that a remand of this issue is necessary.  

As for the issue of service connection for muscle aches of the upper body, the January 2009 VA compensation examiner related those complaints to degenerative disc disease of the thoracic spine.  The Veteran has contended that such is related to in-service jumps as a paratrooper.  See, e.g., December 2015 Statement in Support of Claim.  No medical opinion regarding the etiology of the degenerative disc disease of the thoracic spine was provided by the 2009 examiner.  As such, the Board concludes that a remand of this issue for a medical opinion would be beneficial.  

Lastly, regarding the Veteran's claims for service connection for bilateral ankle and bilateral knee disorders, the Board's July 2014 remand directed that an additional medical opinion be obtained from a June 2011 VA compensation examiner to address whether any diagnosed bilateral ankle and knee disorders were related to the Veteran's military service, to specifically include his accepted history of parachute jumps in service.  The Veteran was provided a new VA compensation examination in June 2015 wherein the examiner opined that the Veteran did not have a current diagnosis of either a bilateral ankle or knee disorder.  Consequently, negative nexus opinions were provided.  However, the January 2009 examiner diagnosed the Veteran with degenerative joint disease of the ankles and patellofemoral syndrome of the knees, while the June 2011 examiner diagnosed the Veteran with pes planus of right and left foot and ankle, mild degenerative arthritis of the right ankle, and degenerative arthritis of the knees.  Given this, the Board concludes that the negative 2015 opinions, based in part on no current diagnoses, are not adequate.  As such, new medical opinions addressing whether the diagnosed bilateral ankle and knee disorders during this appeal are related to the Veteran's military service is necessary.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all additional evaluation or treatment records needing to be obtained.  This includes, but is not limited to, records of treatment received from the Dublin VA Medical Center.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of the records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims file so they may be considered.

2.  Obtain addendum medical nexus opinions from the January 2009 and June 2015 VA compensation examiners (or, if unavailable, medical professionals with the appropriate expertise) to determine the etiology of the genitourinary, bilateral ankle, bilateral knee and vision disorders diagnosed during this appeal.  His claims file, including a complete copy of this remand, must be made available to the examiners for review of the pertinent medical and other history.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The 2009 examiners (eye and chronic fatigue syndrome) are asked to answer the following:

(a) With regards to the Veteran's blurred vision with a history of cataracts, whether it is as likely as not (50 percent or greater probability) that the Veteran's current vision disorder incepted during his active military service from August 1987 to August 1990 and from November 1990 to June 1991; or alternatively is otherwise related or attributable to his service.

(b) With regards to the Veteran's genitourinary disorder, whether it is as likely as not (50 percent or greater probability) that the Veteran's current genitourinary disorder incepted during his active military service from August 1987 to August 1990 and from November 1990 to June 1991; or alternatively is otherwise related or attributable to his service, to specifically include his in-service treatment for chronic prostatitis.

(c) With regards to the Veteran's muscle aches of the upper body, whether it is as likely as not (50 percent or greater probability) that the Veteran's current degenerative disc disease of the thoracic spine incepted during his active military service from August 1987 to August 1990 and from November 1990 to June 1991; or alternatively is otherwise related or attributable to his service, to specifically include his accepted history of parachute jumps in service.

The June 2015 VA compensation examiner is asked to answer the following: 

Whether it is as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle and knee disorders as diagnosed at the 2009 and 2011 VA compensation examinations incepted during his active military service from August 1987 to August 1990 and from November 1990 to June 1991; or alternatively are otherwise related or attributable to his service, to specifically include his accepted history of parachute jumps in service.

When responding, it is most essential the examiners provide explanatory rationale for all opinions expressed and conclusions reached, preferably citing to specific evidence in the file as support.  If the examiners must resort to mere speculation to render the requested opinion, he/she must state what reasons, with specificity, the question being asked is outside the scope or realm of a medical professional conversant in VA practices, what additional evidence, if available, would allow for a more definitive response, or whatever the reason is for not being able to respond more definitively.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If it does not, return the report to the examiner for all needed additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


